Boston v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-213-CR

     WILLIAM GILBERT BOSTON,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 177th District Court
Harris County, Texas
Trial Court # 597,418
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant was found guilty of the offense of indecency with a child for which he was
sentenced to ten years in prison, probated, and a fine of $1,000.
      Appellant has filed in this court a personally signed request, approved by his attorney, to
withdraw his notice of appeal and dismiss the appeal.  
      No decision of this court having been delivered prior to the receipt of Appellant's request, his
request to withdraw the notice of appeal is granted.
      The appeal is dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed November 10, 1993
Do not publish  

#160;                                       TOM GRAY
                                                                         Justice

Concurring and dissenting opinion delivered and filed on September 4, 2002
Do not publish